UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: May 1, 2010 - OR - o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transaction period from to Commission File Number0-20664 BOOKS-A-MILLION, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 63-0798460 (IRS Employer Identification No.) 402 Industrial Lane, Birmingham, Alabama (Address of principal executive offices) (Zip Code) (205) 942-3737 (Registrant’s Telephone number, including area code) NONE (Former name, Former Address and Former Fiscal Year, if changed since last period) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer x Non-accelerated fileroSmaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:Shares of common stock, par value $0.01 per share, outstanding as of June 8, 2010 were 15,725,390 shares. BOOKS-A-MILLION, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of May 1, 2010 and January 30, 2010 3 Condensed Consolidated Statements of Income for the thirteen weeks ended May 1, 2010 and May 2, 2009 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the thirteen weeks ended May 1, 2010 5 Condensed Consolidated Statements of Cash Flows for the thirteen weeks ended May 1, 2010 and May 2, 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 23 2 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands except per share and share amounts) (Unaudited) May 1, 2010 January 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Related party receivables Inventories Prepayments and other Total current assets Property and equipment Gross property and equipment Less accumulated depreciation and amortization ) ) Property and equipment, net Deferred income taxes Other assets (Note 13) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ $ Related party accounts payable Accrued expenses Accrued income taxes Deferred income taxes Short-term borrowings (Note 9) Total current liabilities Long-term debt (Note 9) Deferred rent Liability for uncertain tax positions Total non-current liabilities Commitments and contingencies (Note 4) Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized, no shares outstanding Common stock, $0.01 par value, 30,000,000 shares authorized, 21,575,698 and 21,269,303 shares issued and 15,811,528 and 15,648,222 shares outstanding at May 1, 2010 and January 30, 2010, respectively Additional paid-in capital Treasury stock at cost (5,764,170 and 5,621,081 shares at May 1, 2010 and January 30, 2010, respectively) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 Index BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended May 1, 2010 May 2, 2009 Net sales $ $ Cost of products sold (including warehouse distribution and store occupancy costs) Gross profit Operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net Income before income taxes Income tax provision Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average common shares outstanding: Basic Diluted Dividends declared per share $ $ See notes to condensed consolidated financial statements. 4 Index BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Common Stock Additional Paid-In Treasury Stock Retained Total Stockholders’ Shares Amount Capital Shares Amount Earnings Equity Balance January 30, 2010 $ $ $ ) $ $ Purchase of treasury stock ) ) Net income Dividends paid ) ) Issuance of restricted stock 2 Issuance of stock for employee stock purchase plan 37 1 91 92 Tax benefit from stock-based compensation 31 31 Balance May 1, 2010 $ $ $ ) $ $ See notes to condensed consolidated financial statements. 5 Index BOOKS-A-MILLION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Thirteen Weeks Ended May 1, 2010 May 2, 2009 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided byoperating activities: Depreciation and amortization Stock-based compensation Forfeiture of stock-based compensation ) Loss on sale of property and equipment 68 Deferred income taxes Excess tax benefit from stock-based compensation ) ) Bad debt expense 50 (Increase) decrease in assets: Accounts receivable Related party receivables ) ) Inventories ) Prepayments and other 65 ) Noncurrent assets (excluding amortization) 34 Increase (decrease) in liabilities: Accounts payable ) Related party payables ) Accrued income taxes ) 66 Accrued expenses ) ) Total adjustments ) Net cash (used in) provided by operating activities ) Cash Flows from Investing Activities: Capital expenditures ) ) Acquisition of equity method investment ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Borrowings under credit facilities Repayments under credit facilities ) ) Proceeds from exercise of stock options and issuance of common stock under employee stock purchase plan 92 Purchase of treasury stock ) ) Payment of dividends ) ) Excess tax benefit from stock based compensation 31 14 Net cash provided by (used in) financing activities ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Supplemental Disclosures of Non Cash Investing Activities: Capital expenditures in accrued expenses $ $ See notes to condensed consolidated financial statements. 6 Index BOOKS-A-MILLION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation Books-A-Million, Inc. and its subsidiaries (collectively, the “Company”) are principally engaged in the sale of books, magazines and related items through a chain of retail bookstores.The Company operates 227 bookstores in 22 states and the District of Columbia, which are predominantly located in the southeastern United States.The Company also operates a retail Internet website.The Company consists of Books-A-Million, Inc. and its three wholly owned subsidiaries, American Wholesale Book Company, Inc., Booksamillion.com, Inc. and BAM Card Services, LLC.All inter-company balances and transactions have been eliminated in consolidation. For a discussion of the Company’s business segments, see Note 6. The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and include all adjustments that, in the opinion of management, are necessary for a fair presentation of our financial position as of May 1, 2010 and January 30, 2010 and the results of our operations and cash flows for the periods presented. All such adjustments are considered of a normal recurring nature. Quarterly results of operations are not necessarily indicative of annual results. Certain financial information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended January 30, 2010 and the notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended January 30, 2010. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires that management make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the reporting periods.Actual results could differ from those estimates. The results for the thirteen weeks ended May 2, 2009 contain certain insignificant reclassifications necessary to conform to the presentation of the thirteen weeks ended May 1, 2010. Stock-Based Compensation The Company’s pre-tax compensation cost for stock-based employee compensation was $0.3 million, or $0.2 million net of taxes, and $(0.3) million, or $(0.2) million net of taxes, for the thirteen weeks ended May 1, 2010 and May 2, 2009, respectively.Stock-based employee compensation for the thirteen weeks ended May 2, 2009 included $0.3 million of restricted stock grants and $(0.7) million of forfeitures of unvested restricted stock grants for an employee who resigned during this time. Stock Option Plan A summary of the status of the Company's Amended and Restated Stock Option Plan (the “Stock Option Plan”) is as follows (shares in thousands): Thirteen Weeks Ended May 1, 2010 Weighted Average Exercise Shares Price Options outstanding at beginning of period 40 $ Options granted N/A Options exercised N/A Options forfeited N/A Options outstanding at end of period 40 $ Options exercisable at end of period 40 $ The total intrinsic value of stock options exercised during the thirteen weeks ended May 1, 2010 was $0. 7 Index BOOKS-A-MILLION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table summarizes information about stock options outstanding and exercisable under the Stock Option Plan as of May 1, 2010 (shares in thousands): Options Outstanding Options Exercisable Range of Exercise Price Options Outstanding at May 1, 2010 Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Options Exercisable at May 1, 2010 Weighted Average Exercise Price $
